94 F.3d 640
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Gordon VIOLA, Plaintiff-Appellant,v.FLEET BANK OF MAINE, et al., Defendants-Appellees.
No. 96-1321.
United States Court of Appeals, First Circuit.
Aug. 22, 1996.

Appeal from the United States District Court for the District of Maine [Hon.  David M. Cohen, U.S. Magistrate Judge]
Michael J. Waxman on brief for appellant.
Jacqueline W. Rider, Michael T. Healy, and Verrill & Dana on brief for appellee.
D.Me.
AFFIRMED.
Before TORRUELLA, Chief Judge, and CYR and STAHL, Circuit Judges.
PER CURIAM.


1
We have considered the parties' briefs and the record on appeal.  We affirm essentially for the reasons stated in the magistrate judge's opinion, dated February 27, 1996.  Affirmed.  See 1st Cir.  R. 27.1.  Costs to appellee.